An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA14-524
                        NORTH CAROLINA COURT OF APPEALS

                                Filed: 7 October 2014


IN THE MATTER OF:

                                              Guilford County
                                              No. 12 J 75
L.D.S.


      Appeal by respondent from order entered 10 February 2014 by

Judge Tabatha Holliday in Guilford County District Court.                     Heard

in the Court of Appeals 9 September 2014.


      Mercedes O. Chut for petitioner-appellee Guilford                     County
      Department of Social Services.

      Robert W. Ewing for respondent-appellant.

      Parker Poe Adams & Bernstein LLP, by William L. Esser IV,
      for Guardian ad Litem.


      STEELMAN, Judge.


      Where    father    failed     to   identify     alternative     child    care

arrangements for L.S. during the time of father’s incarceration,

the trial court did not err in terminating his parental rights.

                  I. Factual and Procedural Background

      On   3   July     2012,    Guilford    County    Department      of   Social

Services (“DSS”) filed a petition alleging that L.S. and his
                                          -2-
sister J.S. were neglected and dependent juveniles.1                       At the time

the petition was filed, G.S. (“father”) was incarcerated with a

projected        release    date   of    16     November    2014.         Most    of   the

allegations in the petition               pertained to the conduct of the

juveniles’ mother, T.A. (“mother”).                 DSS alleged that mother had

an extensive history of being a victim of domestic violence, as

well as mental health and substance abuse issues.                          DSS further

alleged that mother violated safety agreements put in place by

the investigating social worker; failed to keep appointments for

substance abuse and mental health assessments; failed to submit

to drug screens; and had threatened to take the children out of

state.      DSS obtained non-secure custody of the juveniles.

       On    3    October    2012,      the     trial      court     adjudicated       the

juveniles as neglected and dependent.                   The trial court granted

custody of the juveniles to DSS and authorized their placement

in the home of L.S.’s paternal grandmother (“K.S.”).                        Father was

ordered to enter into and comply with a service agreement with

DSS.     On 7 December 2012, the juveniles were placed with L.S.’s

paternal      aunt    and    uncle      (“Mr.     and   Mrs.       W.”)   after    their

placement with K.S. was disrupted due to her medical issues and

the juveniles’ behavioral issues.

1
  Father is not the            father     of     J.S.   and    the    instant     appeal
pertains only to L.S.
                                      -3-
      On 4 June 2013, the trial court set a permanent plan for

the   juveniles    of   adoption       with    a   concurrent    plan   of

reunification.    The court noted that father had failed to comply

with his prison service agreement and had failed to maintain

contact with the social worker.         The court ordered DSS to file a

petition to terminate parental rights within sixty days.                The

trial court later changed the permanent plan for the juveniles

to adoption.

      On 15 July 2013, DSS filed a petition to terminate father’s

and mother’s parental rights.          DSS alleged that grounds existed

to terminate their parental rights pursuant to N.C. Gen. Stat. §

7B-1111(a)(1)     (neglect),    (2)     (failure   to   make    reasonable

progress), (3) (failure to pay a reasonable portion of the cost

of care for the juveniles) and (6) (dependency).          On 10 February

2014, the trial court entered an order terminating father’s and

mother’s parental rights.

      Father appeals.

                               II. Arguments

      Father argues that the trial court erred by concluding that

grounds existed to terminate his parental rights.         We disagree.

      N.C. Gen. Stat. § 7B-1111 sets out the statutory grounds

for terminating parental rights.            A finding of any one of the
                                 -4-
separately     enumerated   grounds    is   sufficient   to   support

termination.     In re Taylor, 97 N.C. App. 57, 64, 387 S.E.2d 230,

233-34 (1990).     “The standard of appellate review is whether the

trial court’s findings of fact are supported by clear, cogent,

and convincing evidence and whether the findings of fact support

the conclusions of law.”     In re D.J.D., 171 N.C. App. 230, 238,

615 S.E.2d 26, 32 (2005) (citing In re Huff, 140 N.C. App. 288,

291, 536 S.E.2d 838, 840 (2000), disc. review denied, appeal

dismissed, 353 N.C. 374, 547 S.E.2d 9 (2001)).

    In the instant case, the trial court concluded that grounds

existed to terminate father’s parental rights pursuant to N.C.

Gen. Stat. § 7B-1111(a)(6).      Pursuant to this subsection, the

trial court may terminate a parent’s parental rights where:

         the parent is incapable of providing for the
         proper care and supervision of the juvenile,
         such that the juvenile is a dependent
         juvenile within the meaning of G.S. 7B–101,
         and that there is a reasonable probability
         that such incapability will continue for the
         foreseeable future. Incapability under this
         subdivision may be the result of substance
         abuse, mental retardation, mental illness,
         organic brain syndrome, or any other cause
         or condition that renders the parent unable
         or unavailable to parent the juvenile and
         the parent lacks an appropriate alternative
         child care arrangement.

N.C. Gen. Stat. § 7B-1111(a)(6) (2013).      A dependent juvenile is

defined as “[a] juvenile in need of assistance or placement
                                      -5-
because (i) the juvenile has no parent, guardian, or custodian

responsible for the juvenile’s care or supervision or (ii) the

juvenile’s parent, guardian, or custodian is unable to provide

for the juvenile’s care or supervision and lacks an appropriate

alternative child care arrangement.” N.C. Gen. Stat. § 7B–101(9)

(2013). “In determining whether a juvenile is dependent, ‘the

trial   court    must   address    both     (1)   the    parent’s     ability   to

provide care or supervision, and (2) the availability to the

parent of alternative child care arrangements.’”                      In re B.M.,

183 N.C. App. 84, 90, 643 S.E.2d 644, 648 (2007) (quoting In re

P.M., 169 N.C. App. 423, 427, 610 S.E.2d 403, 406 (2005)).

    Here,       the   trial   court    found      as     fact    that    father’s

“incarceration renders him incapable of, and unavailable for,

providing for the proper care and supervision of [L.S.].”                       The

trial   court    further   found   that     father      “lacks   an   appropriate

alternative child care arrangement.”                 Specifically, the trial

court made a finding that:

           24. . . . The only alternative child care
           arrangement    proposed   by  [father]    was
           [father’s] mother, [K.S.].    The Department
           initially placed the juveniles with [K.S.];
           however,     the    placement    subsequently
           disrupted due to [K.S.’s] health issues.
           Although the juveniles are currently placed
           with [father’s] sister and her husband [Mr.
           and Mrs. W.], neither [father] nor the
           mother   proposed   them   as  a   placement.
                                      -6-
            Rather, [father’s] sister and her husband
            volunteered to have the juveniles placed
            with them.

    Father does not challenge the court’s finding that he was

incapable     of    providing    proper     care   and   supervision   to    the

juvenile.      Father     does argue, however, that the trial court

erred by finding and concluding that he lacked an appropriate

alternative caregiver.          Father claims that it was K.S.’s idea

that the children be placed with Mr. and Mrs. W., and notes that

he and his mother have been “communicating and working together

throughout this case.”          Father intimates that he should receive

credit for suggesting Mr. and Mrs. W. as appropriate alternative

caregivers.        Father further contends that he does not lack an

appropriate alternative caregiver because Mr. and Mrs. W. have

been willing and able caregivers for L.S. throughout this case.

We are not persuaded.

    “Our courts have. . . consistently held that in order for a

parent   to        have   an    appropriate        alternative   child      care

arrangement, the parent must have taken some action to identify

viable alternatives.”          In re L.H., 210 N.C. App. 355, 364, 708
S.E.2d 191, 197 (2011) (emphasis added).              “Having an appropriate

alternative childcare arrangement means that the parent himself

must take some steps to suggest a childcare arrangement — it is
                                         -7-
not enough that the parent merely goes along with a plan created

by DSS.”    Id. at 366, 708 S.E.2d at 198.

    In this case, the record demonstrates that father did not

identify Mr. and Mrs. W. as potential caregivers, nor did he

suggest    an   appropriate       alternative    placement.         Additionally,

assuming   arguendo     that      K.S.   suggested   Mr.   and   Mrs.     W.   as   a

placement,      there   is   no    evidence    she   was   acting    on   father’s

behalf or as his proxy.             Consequently, we hold that the trial

court did not err by concluding that grounds existed pursuant to

N.C. Gen. Stat. § 7B-1111(a)(6) to terminate father’s parental

rights.

    Father additionally argues that the trial court erred by

concluding that grounds existed pursuant to N.C. Gen. Stat. §

7B-1111(a)(1), (2), and (3) to terminate his parental rights.

However, because we conclude that grounds existed pursuant to

N.C. Gen. Stat. § 7B-1111(a)(6) to support the trial court’s

order, we need not address the remaining grounds found by the

trial court to support termination.             Taylor, 97 N.C. App. at 64,

387 S.E.2d at 233-34.

    AFFIRMED.

    Judges CALABRIA and McCULLOUGH concur.

    Report per Rule 30(e).